Citation Nr: 1314753	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel









INTRODUCTION

The Veteran had active service from June 1948 to June 1953.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009 the Board denied service connection for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Joint Motion, both he and VA requested that the Board decision be vacated and the case be remanded for further development, and the Court issued an order granting the Joint Motion later that same month.

A July 2011 Board decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran appealed the Board's denial of his claim to the Court.  In July 2011 the Court issued a Memorandum Decision vacating the Board's decision with respect to the claim, as the Court determined that the Board failed to address whether the Veteran's lay statements reporting what he was told by his audiologist can be competent evidence of a nexus between his hearing loss and in-service noise exposure.

In February 2013 the Board remanded this case for the purpose of fulfilling the Veteran's request that the Veteran's November 2012 statement be considered by the AOJ prior to adjudication by the Board.  

In April 2013 the Veteran submitted an additional statement.  The Board finds that the April 2013 statement is essentially cumulative with other evidence and argument of record and is not pertinent to the matter on appeal so as to warrant a remand for initial AOJ consideration.




Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent clinical evidence, or credible lay evidence, that left ear or right ear hearing loss was present in service, that left ear or right ear hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between left ear or right ear hearing loss disability and the Veteran's active service.


CONCLUSION OF LAW

Left ear or right ear hearing loss disability was not incurred in, or aggravated by, active service, nor may they be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.




Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2008, July 2008, and May 2010 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the June 2008 RO letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are private medical records.  The Veteran has undergone a VA examination (in January 2011) that has addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's claims file, which contained service treatment records as well as post-service private treatment records and numerous statements from the Veteran, was reviewed.  He was interviewed regarding his past and present relevant symptomatology as well as his history of noise exposure.  A physical assessment and relevant diagnostic testing then were conducted.  A diagnosis was made.  Finally, an opinion complete with rationale was provided as to whether or not the diagnosed disability was related to the Veteran's service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board observes that CAVC's July 2011 Memorandum Decision noted (relying on Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)) that an etiology opinion without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Further, the July 2011 CAVC decision also noted that there was no indication that the January 2011 VA examiner had overlooked any pertinent facts or that any information was missing.  In short, the Board finds that the January 2011 VA opinion is adequate.  In this regard, the Board observes that CAVC's July 2011 Memorandum Decision concluded that January 2011 VA examination had fulfilled VA's duty to assist by providing an adequate medical examination.

The Board finds that there has been substantial compliance with its September 2010 and February 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical evidence of a current chronic disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or permanent aggravation of an injury or disease, and (3) medical evidence of a nexus between the current chronic disability and the in-service injury or disease.  Hickson v. West, 12 Vet. App. 247 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, Supra., is applicable in this case.  As noted by the January 2011 VA examiner, the Veteran's hearing loss is sensorineural in nature.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran asserts that during his military service he was a ground crew member of a naval aviation squadron and, without ear protection, he was exposed to high pitched jet engines.

The Veteran's service entrance and separation examinations do not indicate any diagnosis, complaints, or treatment for hearing loss; the Veteran's service entrance and separation examinations revealed normal whisper test scores that were 15/15 bilaterally.  The record does not contain any medical evidence of postservice hearing loss until September 2007, when the Veteran reported to his primary care physician that he had decreased hearing bilaterally for approximately 50 years, which he attributed to his work around airplanes in the military.

In his August 2008 Notice of Disagreement (NOD) the Veteran indicated that he had not sought treatment for hearing loss for so many years after separation because he was not aware of any hearing loss until over 20 years after his discharge.  He further explained that after he underwent testing in the 1970s and was informed that his hearing could not be corrected with hearing aids, he essentially decided that he just had to "live with it."  The Veteran also noted that he was seen by a private audiologist in May 2008 to be fitted for digital hearing aids, but that after he "mentioned the service connection, being around heavy firing of guns, plus the jet engine situation, [the audiologist] felt a service connection could be made and to post pone [sic] any further testing."  The Veteran also noted that the audiologist informed him that "many VA claims ... are approved for hearing loss on much less connection than you can make."

In his May 2009 Substantive Appeal the Veteran reiterated that in 2008, after he gave a private technician "some background as to the cause of [his] hearing loss and it's [sic] service connection[,][t]his person immediately agreed, and told [him] to ... submit a claim to ... VA."  The Veteran further described his exposure to loud noises in service, including the noise of firing naval guns and noise associated with propeller and jet engine aircraft.

The Veteran underwent a VA compensation and pension audiological examination on January 4, 2011.  The examiner noted that the Veteran's whisper tests performed at his entrance and separation examinations were "not reliable evidence of normal hearing or hearing impairment."  The Veteran gave a history of experiencing, without wearing hearing protection, in-service noise exposure to jet engines and 5-inch ship guns and reported that his hearing loss "became noticeable about 20 years after [his military] service."  He denied any postservice occupational or recreational noise exposure, any pertinent family and social history, history of ear disease, and head or ear trauma.  The audiometric examination revealed bilateral sensorineural hearing loss.  In response to the question whether it is at least as likely as not that any hearing loss disability had its onset during service or otherwise is related to service, including any noise exposure in service," the examiner stated: "I cannot resolve this issue without resort to mere speculation."  As a rationale for his opinion, the examiner commented, in pertinent part, as follows:

[September 2005] Institute of Medicine Report on noise exposure in the military, "Noise and Military Service-Implications for Hearing Loss and Tinnitus," concluded that if documentation of the existence of [hearing loss] or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether [hearing loss] or tinnitus later in life is the result of noise exposure during prior military service.  As no valid hearing tests were performed in-service/at separation and he reported onset of [hearing loss] two decades after service, I cannot resolve this issue without resort to mere speculation.  Given the evidence, I feel I cannot determine the etiology of his [hearing loss], its time of onset, or its relationship to military noise exposure without resort to mere speculation.

The Board finds that service connection for bilateral hearing loss is not warranted.  There is no indication in regard to the statutory and regulatory requirements for presumptive service connection for a chronic disease that the Veteran manifested sensorineural hearing loss to a compensable degree within one year from the date of his separation from service in June 1953.  Indeed, the record is devoid of any evidence, whether medical or lay, from the June 1953 to June 1954 time period.

With respect to the first Hickson requirement, recent diagnoses of hearing loss and right and left sensorineural hearing loss were made respectively in the post-service private treatment records and at the January 2011 VA audiological examination.  A current bilateral hearing loss disability accordingly has been established.

With respect to the second Hickson requirement, there is no indication that the Veteran experienced hearing loss at any point during service.  Service treatment records are devoid of any reference to hearing loss.  His hearing indeed was found to be normal upon whisper testing performed in June of 1948, 1951, and 1953.  Although the examiner who conducted the January 2011 VA audiological examination noted that such tests are unreliable and invalid, they constitute the only relevant contemporaneous medical evidence available.  While audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).

The Veteran is competent to recount that he was exposed to loud and/or high-pitched noise from propeller and jet engine aircraft as well as the firing of ship guns during service, however, because he personally experienced these events.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  The Board finds that he also is credible in this regard.  His DD-214 confirms that he was a photographer's mate on squadron detachments and that he had just short of 4 years of foreign and/or sea service.  Since the Veteran has not contended and the record does not show that he had foreign service and since he served in the United States Navy, it is presumed that the 4 years refers to sea service.  That at least some of this period was spent aboard a ship capable of carrying aircraft is entirely plausible.  Also entirely plausible is that the Veteran, at least on occasion while aboard such a ship, was required to be in close proximity to various types of operating aircraft as well as to firing ship guns in order to document activities through photography.  38 U.S.C.A. § 1154(a).  Military noise exposure accordingly is conceded.  Such exposure constitutes an in-service event sufficient to satisfy the second Hickson requirement.

With respect to the third Hickson requirement, the only written etiology opinion of record is the opinion of the examiner who conducted the January 2011 VA audiological examination that determining whether or not the Veteran's bilateral hearing loss disability was related in some manner to his service would require resort to mere speculation.  As noted, an "examiner's conclusion that a[n] ... etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a ... conclusive opinion."  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Recognition was given in Jones to instances in which a definitive nexus opinion cannot be provided because required information is missing or can no longer be obtained or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court stated that VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile."  However, it was made clear that an examiner cannot invoke "the phrase 'without resort to mere speculation' as a substitute for the full consideration of" the evidence.  The Court therefore held that the examiner's conclusion that an etiology opinion cannot be provided without resort to mere speculation must be made after consideration "all procurable and assembled data."  Additionally, the Court held that the basis for such a conclusion must be provided or otherwise be apparent from a review of the record.

The January 2011 VA audiological examination here was adequate, as noted above, even though the etiology opinion rendered was inconclusive.  To reiterate, it included a review of the claims file containing service treatment records as well as post-service private treatment records and numerous statements from the Veteran, interview and physical assessment of him, performance of relevant diagnostic testing on him, and consultation with medical literature.  Full consideration therefore was given by the examiner to all the pertinent evidence.  After providing his inconclusive etiology opinion, the examiner pointed out that reliable and valid hearing tests dated during service were missing, cited medical literature concluding that it is nearly impossible to determine whether a service etiology existed in this circumstance, and noted that the Veteran reported onset of his symptomatology two decades after his discharge.  The basis for the opinion thus clearly was set forth.  It is apparent from this basis that this is a situation in which a definitive etiology opinion cannot be provided because required information, namely reliable and valid hearing tests contemporaneous to the time of service, cannot be obtained.  Because the Jones requirements have been met, the Board may rely on the opinion as one reason for denying service connection.

The Court's July 2011 Memorandum Decision observed that the Board must address whether the Veteran's lay statements reporting what he was told by his audiologist can be competent evidence of a nexus between his hearing loss and in-service noise exposure.  For purposes of this discussion and to be in compliance with the spirit of the Court's July 2011 Memorandum Decision, the Board assumes that the Veteran is credible in reporting what he heard his private audiologist tell him concerning his current hearing loss and his military service.  Further, the Board finds that the private audiologist is competent to render opinions concerning the etiology of hearing loss.

In essence, the Board must "weigh" the probative value of the private audiologist's opinion.  The value of a physician's opinion depends on factors such as reasoning employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Further, the value of a physician's statement is dependent, in part, upon the extent to which it has a rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185, 187 1999).

With these considerations in mind, and based on the foregoing discussion, the Board finds that the private audiologist's opinion has less probative value than the opinion contained in the January 2011 VA examination.  The Board is unable to determine what evidence the private audiologist's opinion was based on, and what supporting reasoning was employed in arriving at its conclusion.  In short, as the private audiologist's opinion lacks a rationale, the weight of the opinion is greatly reduced.  The Board also finds it significant that when the January 2011 VA examiner reviewed the Veteran's claims file the Veteran's assertions concerning his private audiologist's opinion were of record.

Based on the foregoing, the Board finds that while the Veteran's lay statements reporting what he was told by his audiologist can be competent evidence of a nexus between his hearing loss and in-service noise exposure, the opinion carries little evidentiary weight in this case because it is unsupported and unexplained.  Bloom, 12 Vet. App. 187.  With no  rationale or identification of underlying facts to support the conclusion, the opinion is of little evidentiary probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds the private audiologist's opinion to be of little probative worth for the purpose of linking the Veteran's hearing loss to his military service.

Acknowledgement is given to the Veteran's belief that his bilateral hearing loss disability probably is related to his service.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Yet this is not the case here. The question of whether there is a service etiology in this case is medical and complex in nature, especially in light of the complexities of the ear and the fact that several decades with potential intervening causes have elapsed since service.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that, as a layperson, the Veteran possesses such knowledge, training, and/or experience.  Accordingly, he is not competent to render an etiology opinion regarding his current bilateral hearing loss disability.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

While the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board finds that the Veteran's statements as to continuity of symptomatology since service are less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran did not indicate that he had any hearing loss or ear problems at the time of his separation from service or until many years following service.  Further, in an August 2010 letter the Veteran "admitted" that he had not had symptoms of hearing loss until nearly 20 years following service.  In sum, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for left ear and right ear hearing loss is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


